DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1, 3-16, and 18 are pending.  Claims 1, 3-16, and 18 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 9/13/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13:  Claim 13 recites “wherein the cap body is structured”.  This limitation is indefinite.  In the broadest sense everything has structure, but even in a narrower sense, this is a semiconductor device, and these devices are built according to specific principles.  Generally speaking, they are built in layers according to a number of different techniques and the result is a layered structure.  Therefore any part of a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-16, and 18 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by BESLING et al. (US Pub. 2014/0070337).
Regarding claim 1:  BESLING discloses:  A semiconductor device (FIG. 3A), comprising: a substrate body (2), an environmental sensor (6), a cap body (70), and a volume of gas (40), wherein: the environmental sensor and the volume of gas are arranged between the substrate body and the cap body (FIG. 3A) in a vertical direction 
Regarding claim 3:  BESLING discloses:  the environmental sensor comprises at least one of the following: a capacitive pressure sensor with a membrane (para. 24), a temperature sensor (para. 25), an optical sensor (para. 25), an absolute pressure sensor, a Hall sensor, a gas sensor (para. 23), a humidity sensor (para. 23), a gas flow sensor (para. 23), a differential pressure sensor (para. 72).
Regarding claim 4:  BESLING discloses:  the environmental sensor is arranged on an integrated circuit (para. 45).
Regarding claim 5:  BESLING discloses:  the semiconductor device is air-tight except for the channel (para. 27, 68, 72).
Regarding claim 6:  BESLING discloses:  the volume of gas (40) is arranged above the environmental sensor (6, FIG. 3A), the channel (30) is arranged next to the environmental sensor (FIG. 3A) and the channel extends in a lateral direction which is perpendicular to the vertical direction (FIG. 3B).
Regarding claim 8:
Regarding claim 9:  BESLING discloses:  the coefficients of thermal expansion of the cap body and the substrate body are approximately the same (para. 26).
Regarding claim 10:  BESLING discloses:  the channel comprises at least one bend (FIGS. 8 and 9 each show an embodiment where the channel 30 has a bend).
Regarding claim 11:  BESLING discloses:  the semiconductor device comprises at least one further channel (30A and 30B in FIG. 6) and wherein all channels are arranged symmetrically around the environmental sensor (6B).
Regarding claim 12:  BESLING discloses:  the cap body comprises a first part which is transparent for electromagnetic radiation or a second part which is opaque (para. 25).
Regarding claim 13:  As best understood, BESLING discloses:  the cap body is structured or comprises at least one electrically conductive via (para. 30).
Regarding claim 14:  BESLING discloses:  the substrate body comprises at least one vertical, electrically conductive via or wherein the semiconductor device is surface mountable (para. 78).
Regarding claim 15:  BESLING discloses:  the substrate body and the cap body are connected via a bonding material which comprises at least one of the following: a polymer, a photo-definable glue, a non-photosensitive glue (Para. 55 discloses an adhesive which will either photosensitive or non-photosensitive), a metal, an oxide, a nitride.
Regarding claim 16:  BESLING discloses:  A method for forming a semiconductor device, the method comprising: providing an environmental sensor (6 in FIG. 3A) on a substrate body (2), applying a bonding material on top of the substrate 
Regarding claim 17:  BESLING discloses:  the thickness of the substrate body amounts to at least 80% of the thickness of the cap body and at most 120% of the thickness of the cap body (FIG. 3A).
Regarding claim 18:  BESLING discloses: a vertical, electrically conductive via is formed in the substrate body after the cap body is connected with the bonding material (para. 30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BESLING in view of ANDERSSON et al. (US Pub. 2019/0250135).
Regarding claim 
ANDERSSON however does teach a wall (filter 3 in FIG. 1) at the inlet of his gas sensor (sensor 1 is in cavity 6) that has a thickness less than 10 µm (claim 22 gives a range of .5 to 5 µm).
One skilled in the art at the time the application was effectively filed would be motivated to use the filter/wall of ANDERSSON on the device of BESLING because it selects for the size of the molecules entering the sensor cavity so that only gases of a preselected size can be sensed (para. 15 of ANDERSSON).
Response to Amendment/Argument
The Examiner acknowledges the amendments to claims 7 and 12-14 to overcome the previous rejections under 35 U.S.C. 112.  These rejections are accordingly withdrawn.  Please note that claim 13 still has an outstanding 112 rejection based on the amended claim language.
The Applicant has argued (page 8 of the Response), that BESLING does not teach or suggest that “a thickness of the substrate body amounts to at least 80% of a thickness of the cap body and at most 120% of the thickness of the cap body” as recited in claims 1 and 16 as amended.  This argument has been fully considered and is not persuasive.  The Examiner maintains that FIG. 3A shows the cap 70 and the substrate 2 have a thickness that is approximately equal.  The language of claims 1 and 16 only requires that they be approximately equal (+/- 20%) and FIG. 3A clearly meets this limitation.
The Applicant has argued (page 8 of the Response) “that a particular parameter must first be recognized as a result effective variable…before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.”  This argument is moot as the rejections of claims 1 and 16 are not .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856